Metcalf, J.
It is impossible to read the whole of this indictment without understanding that it charges an assault and battery upon the living body of Pappoon. It alleges that he was dangerously wounded, and that his life was thereby endangered. The word “ deceased,” which is applied to him, must therefore mean that he was dead when the indictment was found. The manifest charge against the defendant is, that on the 25th of August 1854, he committed a battery upon the body of Richard Pappoon, who has since deceased.
The evidence which was given of the provocation received by *478the defendant did not show a justification of the battery which the jury found that he inflicted. The instructions to the jury on this point were right and sufficient. There does not appear to have been any conflicting testimony; and the jury had only to decide whether the testimony was entitled to their belief.

Exceptions overruled.